Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered March 27, 1991, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor’s summation constituted reversible error is unpreserved for appellate review since the remarks now alleged to have been prejudicial were not objected to at the trial (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641). In any event, the prosecutor’s remarks constituted a fair response to the defense counsel’s summation wherein it was contended that the defendant’s arrest was the product of arbitrary guesswork by the police (see, People v Arce, 42 NY2d 179). Mangano, P. J., Balletta, Lawrence and Copertino, JJ., concur.